In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-13-00382-CR


                 WILLIAM BRYAN KEITH STALLINGS, APPELLANT

                                           V.

                           THE STATE OF TEXAS, APPELLEE

                      On Appeal from the Criminal District Court Two
                                  Tarrant County, Texas
             Trial Court No. 1313319D, Honorable Wayne F. Salvant, Presiding

                                     March 17, 2014

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Appellant William Bryan Keith Stallings appeals his conviction for burglary of a

habitation by challenging the legal sufficiency of the evidence underlying it. He argues

that the evidence was insufficient to prove he entered a habitation, had the intent to

commit theft, or committed a theft or attempted to commit a theft. We overrule the issue

and affirm the judgment.

      Javier Gonzales testified that on January 31, 2013, he awoke around 7:00 in the

morning, opened the door to his bedroom, and saw appellant, a man he did not know,
dressed in black walking in his house and towards the back door.           The man was

wearing blue latex gloves.

       Upon being seen by Gonzales, appellant ran out the back door but was stopped

by Gonzales in the yard by the fence. Gonzales’ cousins came out to lend assistance,

and his sister called the police.   Other evidence indicated that appellant carried a

backpack in which was found more blue gloves, a large flashlight, a wrench, and

outdoor black and yellow gloves. On the ground near appellant lay another flashlight, a

blue razor-blade style knife, and a pair of blue latex gloves. Appellant also had a bat in

his coat or overalls.

       Later, it was discovered that two cars in the driveway had their doors open and

had been ransacked. In one, the stereo had been disturbed and left in a manner

indicative of someone having tried to remove it. A power saw had also been moved in a

shed and placed by the door.

       Appellant testified that he 1) was homeless and a methamphetamine addict, 2)

had bought drugs at the house several days earlier, 3) had returned to the house on

January 31 to purchase more drugs, 4) knocked on the door and asked for “Pancho,” 5)

was told that Pancho was not there, and 6) was attacked and had his money stolen

when he tried to leave. Appellant also attempted to explain why he possessed the

aforementioned items appearing in his backpack and denied being in the home that day

or having any intent to break into the house.

       The applicable standard of review is discussed in Brooks v. State, 323 S.W.3d
893, 902 (Tex. Crim. App. 2010). In applying it, we must determine whether the State

proved that appellant, without the effective consent of the owner, entered a habitation



                                            2
with the intent to commit theft or committed or attempted to commit a theft. TEX. PENAL

CODE ANN. § 30.02(a)(1)&(3) (West 2011). Next, intent to commit theft may be inferred

from circumstantial evidence. Moreno v. State, 702 S.W.2d 636, 741 (Tex. Crim. App.

1986), overruled in part on other grounds by Hall v. State, 225 S.W.3d 524 (Tex. Crim.

App. 2007).      Furthermore, property need not be taken to support conviction.                   See

Ortega v. State, 626 S.W.2d 746, 749 (Tex. Crim. App. 1981); see also Ex parte

Cavazos, 203 S.W.3d 333, 337 (Tex. Crim. App. 2006) (stating that the offense is

complete once unlawful entry is made, without regard to whether the intended theft is

also completed). Finally, evidence of intent may be sufficient when the defendant is

found in the home and immediately flees even though nothing in the home is disturbed.

Stearn v. State, 571 S.W.2d 177, 177-78 (Tex. Crim. App. 1978).

       Here, there was testimony that appellant was discovered without permission in

the home of Javier Gonzales and his parents and that he ran when he was seen by

Gonzales. That, coupled with the evidence of 1) the items discovered on appellant and

in his backpack and 2) the cars and shed having been disturbed is some circumstantial

evidence from which a rational jury could infer beyond a reasonable doubt that appellant

entered the habitation with intent to commit theft or in an attempt to commit theft.1

       That appellant offered another possible explanation for his presence on the

property and denied having entered the house or having any intent to commit theft does

not render the evidence insufficient. Conflicts in the evidence are for the resolution of

the jurors, Wyatt v. State, 23 S.W.3d 18, 30 (Tex. Crim. App. 2000), and we defer to



       1
         A person commits an offense if, with specific intent to commit an offense, he does an act that
amounts to more than mere preparation that tends but fails to effect the commission of the offense
intended. TEX. PENAL CODE ANN. § 15.01(a) (West 2011).

                                                  3
their decision if it is rational. See Brooks v. State, 323 S.W.3d at 902.   It is rational

here.

        Accordingly, the judgment is affirmed.



                                                     Per Curiam


Do not publish.




                                             4